Citation Nr: 0707627	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and anxiety.

2.  Entitlement to an extension of a temporary total 
disability rating beyond February 29, 2004 pursuant to 38 
C.F.R. § 4.30 for a period of convalescence following right 
knee arthroscopy and right total knee arthroplasty (TKA)

3.  Entitlement to an increased evaluation for the residuals 
of right TKA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007 the Board granted the representative's motion 
to advance the veteran's case on the docket. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and anxiety 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was granted temporary total disability 
benefits based on the need for post-surgical convalescence, 
involving his service-connected right knee condition 
including right knee diagnostic arthroscopy, effective from 
December 10, 2002 to January 13, 2003, and right TKA, 
effective from January 13, 2003 through February 29, 2004.

2.  There is no staturory or regulatory provision that 
provides a basis for awarding an extension of a temporary 
total rating for convalescence beyond the one-year period 
following surgery.

3.  In the alternative, the evidence of record does not 
demonstrate that the December 2020 diagnostic procedure or 
January 2003 surgery resulted in severe postoperative 
residuals or otherwise necessitate convalescence beyond 
February 29, 2004.

4.  The service connected residuals of right TKA are 
manifested by range of motion from 17 degrees extension to 90 
degrees flexion at its most limited, trace laxity of the 
anterior cruciate ligament, incoordination in the right 
extremity, and an antalgic gait absent findings of severe 
painful motion or weakness; effusion, ankylosis, subluxation, 
locking; other impairment of the tibia and fibula, or genu 
recurvatum; and clinical evidence showing parts of artificial 
knee in good position. 


CONCLUSIONS OF LAW

1.  An extension of a temporary total evaluation beyond 
February 29, 2004, based on the need for convalescence for 
the service-connected right knee disability is denied as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.30 (2006).

2.  In the alternative, the criteria for entitlement to an 
extension of a total disability evaluation based on the need 
for convalescence for the veteran's service-connected right 
knee disability including right knee diagnostic arthroscopy 
and right TKA beyond February 29, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.30 (2006).

3.  The criteria for an evaluation greater than 30 percent 
for the residuals of right TKA are not met.  38 U.S.C.A. 
§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7., 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter dated 
in June 2004 for the claims for extension of the temporary 
total disability evaluation and for increased evaluation for 
his right knee.  The letter informed the veteran of the type 
of evidence needed to substantiate the claim for increased 
evaluations, namely, evidence that his service connected 
disabilities had worsened in severity.  Concerning the claim 
to extend the temporary total disability evaluation, the RO 
noted that the veteran should provide medical evidence of 
treatment.  The statement of the case, issued in June 2004, 
augmented this information, providing the regulations 
governing the grant of convalescent ratings and circumstances 
under which an extension would be granted, i.e., surgery 
necessitating at least one month of convalescence leave; 
surgery with severe postoperative residuals such as 
immobilization of a major joint or more, or continued use of 
a wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by case without surgery of one major joint 
or more.  The veteran was informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the actions of the RO described above provided 
the veteran a meaningful opportunity to participate 
effectively in the processing of his claim and to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he initially requested 
but subsequently canceled.  Moreover, while the VCAA letter 
did not contain specific information as to what evidence the 
veteran needed to provide in order to prevail in his claim 
for an extension of the temporary total rating for his right 
knee, this information was provided in the SOC.  The claims 
were subsequently readjudicated in a supplemental statement 
of the case dated in June 2005.  For these reasons, and for 
those reasons articulated above, any procedural defect caused 
by the timing of the notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d. 1328 (2006) (Fed. Cir. Apr. 5, 2006); and 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice was provided on four of the four 
elements of a service connection claim).

Concerning the remaining element under Dingess, the VCAA 
notice did not include the type of evidence required to 
establish an effective date, should the claim be granted.  
However, since the Board is denying the claims, any question 
as to the effective date to be assigned is rendered moot and 
any defect with respect to the notice required under Dingess, 
supra, has not prejudiced the appellant's claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will obtain a medical opinion if such is 
necessary to decide the claim.  In this case, the RO has 
obtained VA and non-VA treatment records, and has accorded 
the veteran VA examinations.  The veteran has not provided 
notice of any additional evidence to obtain that has not 
already been sought.  The Board thus concludes that the duty-
to-assist provisions of the VCAA have been met.

Extension of a Temporary Total Disability Rating
beyond February 29, 2004

A temporary total rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  Total ratings will be 
assigned under this if treatment of a service- connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2006).

Under 38 C.F.R. § 4.30(b), a temporary total rating may be 
extended under any of the three conditions above for one, two 
or three months beyond the initial three months.  Extensions 
of one or more months up to six months beyond the initial 
six-month period may be made under (2) or (3) above, upon 
approval of the Adjudication Officer.  Exenstiona of up to 1 
or more months up to 6 months beyond the initial 6 months may 
be made under paragraph (a)(2) and (3) of this section upon 
approval of a Veterans Service Center Manager.

In an April 2003 rating decision, the RO granted a 100 
percent temporary total evaluation assigned from December 10, 
2002 following diagnostic arthroscopy based on surgical or 
other treatment necessitating convalescence, pursuant to 38 
C.F.R. § 4.30(a)(1).  A 100 percent total evaluation was then 
further assigned for a one-year period from January 13, 2003 
following right total knee arthroplasty on that date, as 
directed by Diagnostic Code 5055, 38 C.F.R. § 4.71a (2006).  
This 100 percent evaluation was reduced to 30 percent, 
effective March 1, 2004, which is the minimum rating 
permitted under Diagnostic Code 5055 after expiration of the 
one-year period following a total knee replacement.

The veteran is now seeking an extension of his temporary 
total evaluation beyond February 29, 2004, under the 
provisions of 38 C.F.R. § 4.30.  The veteran testified before 
a local hearing officer at the RO in February 2005 that the 
right knee hurts so much that he cannot put pressure on it.  
He cannot stand for long periods of time or walk very far.  
He stated he wears a brace and has no feeling in the heel of 
his foot.  

At the outset of this discussion, the Board notes that 
38 C.F.R. § 4.30(b)(2) refers to special circumstances under 
which an extension of a temporary total rating can be granted 
for a period of up to 1 or more months up to 6 months beyond 
the initial 6 months under paragraph (a)(2) and (3) of this 
section upon approval of a Veterans Service Center Manager.  
There are no provisions in 38 C.F.R. § 4.30 that provide for 
granting a temporary total rating for convalescence for 
longer than a one year period following the treatment at 
issue.  Thus, it appears that a period of 1 year is the 
maximum period upon which a a temporary total rating may be 
awarded under this section.

As noted, the veteran has already been awarded a 100 percent 
rating from January 13, 2003, to February 29, 2004, under the 
provisions of Diagnostic Code 5055.  Thus, he has already 
been awarded a 100 percent rating for the entire one-year 
period following his TKA.  Consequently, as there is no 
provision for an extension of a temporary total rating beyond 
one year following the date of treatment  under 38 C.F.R. § 
4.30, the Board finds that the veteran has already been 
awarded the maximum temporary total rating permissible under 
applicable regulations, and that his claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Furthermore, even the provisions of 38 C.F.R. § 4.30 did 
allow for an extension of a temporary total rating beyond 
February 29, 2004, the Board finds that the criteria for an 
extension under that regulation have not been met.  In 
particular, the Board finds that, while the veteran continues 
to show functional impairment in the right knee, it is not to 
the degree required by the criteria of 38 C.F.R. § 4.30 to 
warrant an extension of a total disability rating beyond 
February 29, 2004.

In this regard, the Board notes that the record contains 
records from the veteran's private physician showing that 
convalescence of 30 days was required following the December 
2002 procedure, and that convalescence of six to 12 months 
was required following the TKA.  Moreover, a report of VA 
examination conducted in January 2003 reflected that the 
veteran had recently undergone total right knee replacement.  
The examiner noted that the veteran appearred chronically 
ill-appearing, although alert and cooperative.  He was using 
a walker but had an antalgic gait.  Limitation of motion was 
marked in the right knee, from 25 to 40 degrees, and the 
right knee was still in bandages.  These statements establish 
that convalescence was required for the right knee.

However, the veteran has already received a 100 percent 
rating for a total of 14 months, and the medical evidence 
does not support that any convalescence beyond this point was 
required for the right knee disability.  The statements 
offered by the veteran's private physician indicated that the 
veteran would require six to 12 months convalescence, 
following his total knee replacement, and this is supported 
by the observations reported in the January 2003 VA 
examination report.  The veteran ambulated with a walker, and 
manifested very limited range of motion.

Subsequent VA outpatient treatment records show no complaints 
of or treatment for the right knee during this time period.  
VA examination conducted in June 2004 revealed that the 
veteran was able to ambulate with a knee brace, albeit with a 
limp, and to move about the examination room, mount and 
dismount the examining table, dress and undress, and rise 
from a supine to sitting position.  The examiner noted the 
veteran's surgical scar was well-healed, although the veteran 
showed atrophy of his quadriceps.  Range of motion was 
measured at 12 degrees extension and 90 degrees flexion, at 
its most limited, with crepitus, and positive McMurray's sign 
but no lateral instability or Lachman's sign.  Results of 
X-rays showed the parts of the artificial right knee to be in 
good position.  There are no other medical statements, 
opinions, or other evidence to show that convalescence was 
required beyond February 29, 2004.

In short, the medical evidence of record does not show that 
the veteran required additional surgery, or that his original 
surgeries required convalescence beyond the 14 month period; 
that the veteran's wounds were not completely healed, his 
right knee joint required therapeutic immobilization, or he 
was confined to his house or that regular weight-bearing on 
the right knee joint was prohibited; or that his right knee 
joint was immobilized by a cast, absent further surgery.  
Rather, the medical evidence shows that the veteran's right 
knee condition had improved.  He was able to ambulate, albeit 
with a limp and with pain, with only a brace.  And his range 
of knee joint motion had increased.  The parts of the 
artificial knee were shown to be in good position, and his 
surgical scar was well healed.

Accordingly, the Board finds that a preponderance of the 
competent and probative evidence is against the claim for an 
extension of the total disability evaluation for 
convalescence beyond the 14 months allowed-December 1, 2002 
through February 29, 2004-for the right knee disability 
following diagnostic arthroscopy in December 2002 and TKA in 
January 2003.  

Increased Evaluation for Residuals of Right TKA,
Currently evaluated as 30 percent disabling

The veteran is also seeking a schedular evaluation in excess 
of 30 percent for his service connected right knee 
disability.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection was initially granted for a right knee 
disability in a November 2001 rating decision.  The 
disability was described as degenerative joint disease, right 
knee, a 20 percent evaluation was assigned under Diagnostic 
Code 5003-5257, effective in December 1999.  The veteran did 
not express disagreement with the disability rating or 
effective date assigned in that decision.

In a subsequent April 2003 rating decision, the RO assigned a 
temporary total disability evaluation under 38 C.F.R. § 4.30 
following right knee diagnostic arthroscopy from December 10, 
2002 to January 13, 2003, under the same diagnostic code.  A 
temporary total disability evaluation was also assigned under 
38 C.F.R. § 4.30 following right TKA from January 13, 2003 to 
February 29, 2004, under Diagnostic Code 5055.  A 30 percent 
evaluation was assigned from February 29, 2004, for residuals 
of right TKA, under Diagnostic Code 5055.  

By this decision, the Board denied an extension of the total 
disability evaluation for convalescence beyond February 29, 
2004 for the right knee disability.  Thus, the remaining 
issue on appeal is whether a schedular rating in excess of 30 
percent is warranted for the right knee disability from March 
1, 2004.

The 30 percent evaluation currently assigned the veteran's 
right knee disability was assigned under Diagnostic Code 
5055, for residuals of right TKA.  Under the rating criteria 
for Diagnostic Code 5055, 30 percent is the minimum rating.  
Chronic residuals, consisting of severely painful motion or 
weakness in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.  38 See C.F.R. § 4.71a, Diagnostic Code 
5055 (2006).

During his June 2004 VA examination, the veteran reported 
that he experienced chronic right knee pain, and that he was 
unable to squat, kneel, run, or stair climb.  He also 
reported that his knee gave way daily.  However, the examiner 
noted that the veteran was able to ambulate with a knee 
brace, albeit with a limp, and to move about the examination 
room, mount and dismount the examining table, dress and 
undress, and rise from a supine to sitting position.  The 
examiner noted the veteran's surgical scar was well-healed, 
although the veteran showed atrophy of his quadriceps.  Range 
of motion was measured at 12 degrees extension and 90 degrees 
flexion, with crepitus, and positive McMurray's sign but no 
lateral instability or Lachman's sign.  The examiner noted 
that an additional 5 degrees of limitation of motion was 
present due to pain, weakness, fatigability, incoordination 
and lack of endurance during flare-ups, repetitive use, and 
pain, which was the major functional impact.

Subsequent VA examination conducted in February 2005 reflects 
findings of tenderness to palpation, upon motion, and upon 
internal torsion.  However, the examiner specifically 
commented that the veteran did not exhibit severe painful 
motion, nor any weakness on examination.  Rather, the veteran 
was observed to be able to ambulate without brace or cane, 
albeit with antalgic gait, and range of motion was measured 
at 5 degrees extension and 90 degrees flexion, at its most 
limited.  Minor complaints of discomfort were appreciated at 
the terminal degrees and the examiner fond no change in range 
of motion with repeated motion.  Trace laxity of the anterior 
cruciate ligament and incoordination and a limp on the right 
was observed, but no effusion, crepitus, or fatigability.  
The surgical scar was described as well healed.  Muscle 
strength measured 5 of 5.  Leg lengths were found to be 
within normal limits, or within one-quarter inch.  The 
examiner assessed the veteran's functional impairment as 
moderate in severity and noted that the veteran's major 
functional impact was decreased range of motion.

VA outpatient records show no complaints of or treatment for 
the veteran's right knee during this time period.

Accordingly, the medical evidence cannot establish that the 
veteran's residuals of right TKA are manifested by chronic 
residuals consisting of severe painful motion or weakness in 
affected extremity as required to warrant the 60 percent 
evaluation.  The above-mentioned range of motion measurements 
account for pain and, even so, the examiner noted only minor 
complaints of discomfort at the terminal degrees of extension 
and flexion.  Muscle strength measured 5 of 5.  Moreover, the 
examiner specifically opined that the veteran did not exhibit 
severe painful motion or weakness.

Accordingly, the disability must be rated by analogy under 
the criteria of diagnostic codes 5256, 5261, or 5262.

The criteria of DC 5256 (ankylosis of the knee) are as 
follows: 30 percent for favorable angle in full extension, or 
slight flexion between 0 degrees and 10 degrees; 40 percent 
for ankylosis in flexion between 10 degrees and 20 degrees; 
50 percent for ankylosis in flexion between 20 degrees and 45 
degrees, and 60 percent for extremely unfavorable ankylosis, 
or ankylosis in flexion at an angle of 45 degrees or more. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

However, the medical evidence of record shows the veteran has 
range of motion at 12 degrees extension and 90 degrees 
extension at the most restricted.  This does not meet the 
criteria for an evaluation under Diagnostic Code 5256, as his 
range of right knee joint flexion has consistently been at 90 
degrees and greater well above the regulatory provisions in 
the next higher rating categories.  Moreover, there is no 
evidence that his right knee is ankylosed.

The criteria for diagnostic code 5261 (limitation in 
extension of the leg) are as follows: 0 percent for extension 
limited to 5 degrees; 10 percent for extension limited to 10 
degrees; 20 percent for extension limited to 15 degrees; 30 
percent for extension limited to 20 degrees; 40 percent for 
extension limited to 30 degrees; and 50 percent for extension 
limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. Under this 
criteria, the veteran would meet the criteria for a 30 
percent evaluation, considering the evidence in the light 
most favorable to the veteran, that is, taking the most 
restricted measure of extension as presented in June 2004, 
which was 12 degrees extension with an additional 5 degrees 
limitation of motion on repetitive motion, due to pain, and 
applying 38 C.F.R. § 4.7.  A higher, 40 percent evaluation, 
would not be warranted, as the medical evidence does not 
establish that his right knee joint is manifested by 
limitation of motion greater than 17 degrees in extension.  
This evaluation is not greater than the evaluation which he 
is already receiving under Diagnostic Code 5055.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 30 percent with marked knee 
or ankle disability; and 40 percent for nonunion of the tibia 
and fibula, with loose motion, requiring brace. 38 C.F.R. 
§ 4.71a, DC 5262.  However, the medical evidence does not 
show that the required manifestations are present.  There is 
no evidence of any impairment of the tibia and fibula.

Given the foregoing, the Board finds that the medical 
evidence establishes that the veteran is currently receiving 
the maximum schedular rating warranted based on his 
disability picture, that is, the 30 percent rating under 
Diagnostic Code 5055.

The Board has considered whether separate, compensable 
evaluations may be afforded for manifestations of the knee 
that are not contemplated in the evaluation currently 
assigned.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997) and VAOPGPREC 9-2004 (September 17, 2004). However, the 
Board finds that the required manifestations are not present.  
While the record does reflect a finding of "trace" laxity, 
the Board finds that such a degree symptomatology does not 
support a finding of slight subluxation so as to warrant a 
compensation rating under Diagnostic Code 5257.  There is 
also findings of instability (Diagnostic Code 5257), 
symptomatic dislocated or removed cartilage involving 
locking, effusion, (Diagnostic Code 5260), limitation of 
flexion to 45 degrees or less (Diagnostic Code 5260), or genu 
recurvatum (Diagnostic Code 5263).  Other manifestations are 
already considered within the evaluation currently assigned 
under Diagnostic Code 5055, as addressed above, and 
additional consideration would be impermissible under 
38 C.F.R. § 4.14 (2006).

The Board also finds that the medical evidence does not 
support any additional increase here based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rating schedule accounts for the veteran's 
functional impairment due to limited and painful motion and 
weakness; and findings of limited and painful motion and 
incoordination are contemplated by the 30 percent rating 
currently assigned.  Weakness, as above noted, was not found.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1). 38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability. 
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his right knee disability.  As such, the benefit-
of-the-doubt rule does not apply, and an increased evaluation 
for the residuals of right TKA is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an extension of a temporary total disability 
rating beyond February 29, 2004 pursuant to 38 C.F.R. § 4.30 
for a period of convalescence following diagnostic 
arthroscopy and right TKA is denied. 

Entitlement to an evaluation greater than 30 percent for the 
residuals of right TKA is denied.


REMAND

The veteran also seeks entitlement to service connection for 
an acquired psychiatric disorder to include PTSD and anxiety.  
Regrettably, the Board finds that further development is 
required prior to the completion of appellate action.

The records establish that the veteran has been diagnosed 
with PTSD that has been found to be the result of stressors 
the veteran experienced during active service.  However, 
service connection has been denied on the basis that his 
claimed stressors have not been verified.

The veteran's stressors include, but are not limited to, 
guarding German prisoners of war in Columbus Mississippi with 
the 1001st Military Police, being onboard a B17 or B24 when 
it crash landed and having to rescue a fellow passenger 
before the plane burned, falling out of a B17 or B24 when it 
was taxiing on the runway, and that he was a gunner on a B24 
and was exposed to enemy fire while in England.

The veteran's available service personnel and medical records 
show that he was a crewmember in the Army Air Force and 
received combat training.  He was assigned to the 921st Guard 
Squadron in or about 1943, the 1001st GO Squadron in or about 
1944, and Section I, 3704 AAF Base Unit Ground Crew in 1944.  
A entry in his medical record dated in 1947 recounts a 
history of an injury sustained when falling out of the bomb 
bay doors of an airplane as it taxied at Keesler Field in 
Mississippi.  However, the veteran's service medical records 
also reflect that he was treated extensively inservice for 
psychiatric complaints alternately diagnosed as epilepsy, 
amnesia, psychoses, and inadequate personality.  During his 
treatment, military health care providers conducted 
interviews with the veteran's family members, who indicated 
that the veteran had manifested similar symptoms prior to his 
entry into service.  

The veteran underwent VA examination in July 2002.  At that 
time the veteran reported the first three stressors mentioned 
above, to the examiner.  The examiner diagnosed PTSD as the 
result of the veteran's stressors, noting that the veteran 
met the criteria for PTSD.  As to the question of a pre-
existing psychiatric disability, examiner stated he was 
unable to determine the veteran's diagnosis prior to entrance 
into service.  However, he noted the history as presented in 
the record, identifying a 1948 memorandum and an undated 
social history provided by the father.  The examiner thus 
opined that, even assuming the veteran had a diagnosis of 
epilepsy and symptoms of inadequate personality prior to 
entry into service, his present condition of PTSD was a 
completely separate condition.  If he veteran had symptoms of 
anxiety prior to entry to service, the stressors he 
experienced aggravated the condition.  

In this case, it appears only one of the claimed stressors, 
the fall from the bomb bay doors of the B17 on the field, is 
verified by the evidence of record.  It cannot be determined 
without further medical evaluation, if this stressor, in and 
of itself, is medically capable of causing the currently 
manifested PTSD or, is medically capable of producing 
aggravation of any pre-existing psychiatric condition.  
Accordingly, the Board finds that another VA examination is 
warranted.

Furthermore, the Board notes that no attempt has been made to 
verify the veteran's report that German prisoners of war were 
interned at a camp in Columbus, Missippi, while the veteran 
was on active duty, and, if so, whether the veteran may have 
been stationed there at that time.  Thus, the Board finds 
that an attempt must be made to verify this stressor.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002) (The 
records need only imply the veteran's participation - to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See also O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991) (When service records destroyed, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
veteran).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Make another attempt to reconstruct 
the veteran's service personnel file.  
Request copies of the veteran's complete 
service personnel file, to include any and 
all orders, copies of evaluation reports, 
legal proceedings, and any and all 
administrative remarks.  If personnel 
records cannot be reconstructed, request 
that the service department verify the 
veteran's service and identify the units 
to which he was assigned during his active 
service.  

3.  Take all actions necessary to 
corroborate whether or not German POWs 
were being held at a camp in Columbus, 
Missippi, to include contacting he U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The AMC should also 
provide the unit information that is of 
record regarding the veteran to determine 
whether his presence at the base at that 
time was possible, and the AMC should also 
request confirmation as to whether members 
of the 1001st Military Police participated 
in guarding those prisoners.  The AMC 
should also determine whether sufficient 
information has been provided to request 
verification of any additional stressors, 
and, if so, that information should also 
be submitted to the JSRRC.

4.  Return the July 2002 VA examination 
report to the examiner who conducted it 
for an opinion as to whether the stressor 
that have been verified is, in and of 
itself, medically capable of causing the 
currently manifested psychiatric 
condition, or aggravation of any pre-
existing psychiatric condition.  If any 
additional stressors are verified as a 
result of action taken in accordance with 
this remand, the examiner should be 
advised of such.

If the examiner who conducted the July 
2002 VA examination cannot be found or if 
it is deemed that further examination is 
necessary, make arrangements for the 
veteran to be afforded appropriate 
examinations to determine the nature, 
extent, and etiology of any currently 
manifested psychiatric disorder, to 
include PTSD and anxiety.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, the veteran's testimony 
before the RO in February 2005, and a copy 
of this decision and remand, must be sent 
to the examiner for review.  The examiner 
should summarize the medical history, 
including the onset and course of any 
psychiatric disability; describe any 
current psychiatric symptoms and 
manifestations; and provide diagnoses for 
any and all psychiatric pathology 
identified.  If PTSD is diagnosed, the 
examiner should specify which stressor or 
stressors was or were used as a basis for 
the diagnosis and whether the stressor is 
sufficient to produce a diagnosis of PTSD.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
service or is the result of active service 
or any incident thereof, including 
aggravation of a pre-existing psychiatric 
disorder.

5.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
anxiety, in accordance with the 
regulations, including Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002).  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded an opportunity for 
response.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


